678DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over McAdams et al. (US 20160255999 A1, hereinafter McAdams) in view of Dahle et al. (US 20170332839 A1, hereinafter Dahle) and in view of Yaghotian et al. (US 20180338641 A1, hereinafter Yaghotian).
Regarding claim 1, McAdams discloses an outdoor cooking station configured to channel heat (Abstract, lines 1-2, “A cooking grill includes a container defining a combustion area and a cooking surface over the combustion area.”), comprising: 
a frame extending to define a front side, a rear side, a left side and a right side each extending between a lower end and an upper portion (Para. 0078, lines 9-11, “The source of heat comprises a pellet burner unit 20 suited for containing and combusting compressed pellet fuel therein to generate heat.”, where Fig. 11 shows that the frame or body of the burner unit contains side walls that extend from a lower to an upper location), the frame including multiple heating elements controlled along the front side (Para. 0079, lines 13-17, “The fixed portion of the front wall carries gas control knobs 34 of the gas burner nozzles projecting outwardly from the fixed portion of the front wall that are coupled to valves operatively connected between the nozzles and the tank.”) and coupled to the frame (Para. 0087, lines 7-8, “…supplied by the tank 28 also supplying the gas burner nozzles.”); 
a griddle configured to be supported by the frame and positioned above the heating elements (Para. 0078, lines 4-6, “…cooking area for applying heat to food products to be cooked carried on a grate 18 within the cooking area.”), the griddle having a cooking surface (Para. 0083, line 4 from end, “…cooking surface defined by the grate 18.”).
McAdams does not disclose:
a splash guard extending upward from the cooking surface;
one or more baffles extending along at least the left and right sides, respectively, of the frame and adjacently along the splash guard of the griddle, the one or more baffles configured to funnel heat from under the griddle to above the splash guard of the griddle.  
However, Dahle discloses, in the similar field of cooking grills, a cooking grill with a griddle (Para. 0029, lines 1-2, “…cooking station 10 sized and configured to support a griddle 12…”) that contains a splash guard that extends upwards from the cooking surface (Para. 0035, lines 10-13, “In one embodiment, the periphery of the upper surface 56 or each side may include a splash guard 72, such as a front splash guard 74, a rear splash guard 76, a left splash guard 78 and a right splash guard 80.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the griddle or cooking surface in McAdams to include the splash guards as taught by Dahle.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of improving the safety of the cooking system through preventing grease from splash outside of the cooking area, as stated by Dahle, Para. 0012, lines 2-7, “…collect grease…the trough…griddle further includes a splash guard that extends upward above a periphery of the cooking surface.”, where the inherent feature of a splash guard is to prevent splashes from reaching outside of the cooking surface. 
	Furthermore, Yaghotian discloses, in the similar field of cooking grills, baffles that extend along the sides of the cooking surface (Para. 0037, lines 8-9, “…heat diverters 130a, b positioned in the base 106a.”, and Fig. 4, where the sidewalls are construed to be part of the baffle structure), that contain the griddle (Fig. 1A, where the heat diverters 130a contain the grill cooking surface 114), and funnel heat from below the griddle to above the griddle (Para. 0038, lines 4 to end, “…heat diverters 130a positioned about the perforations in the perforated pipes 128 to define a pathway to direct the heat through the cooking chamber 110. The upper heat diverters 130a…define a tapered outlet for releasing heat into the cooking chamber 110. The tapered outlet is directed upwards into the lid 108a of the housing 101a thereby directing the heat above the food 120 as is described further herein). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking system from McAdams to include the heat diverters located on the sides of the cooking surface as taught by Yaghotian.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing heat to be directed to desired portions of the cooking device in order to reduce cooking times, allow for uniform cooking, and improving quality of the food, as stated by Yaghotian, Para. 0032, lines 6-13, “…configuring heat distribution for
directing heat about desired portions of the cooking chamber, offsetting heat distributors about the food to facilitate cooking (e.g., faster cooking time) and/or cleanup (e.g., less splatter mess), cooking without requiring flipping, avoiding splatter onto heat distributors, retaining moisture within the food, enhancing the quality of the food (e.g., tenderness, moisture, isolated from contamination), etc.”.
	Regarding claim 2, modified McAdams teaches the apparatus according to claim 1, as set forth above, discloses further comprising a hood (Inherently disclosed in McAdams, Para. 0078, lines 2-3, “…having an openable top lid 14 for enclosing an interior cooking area 16.”).
Modified McAdams does not disclose:
the hood sized and configured to be positioned over the griddle and the one or more baffles.
However, Yaghotian discloses the hood closing over the griddle and the baffles (Fig. 1A, where the lid 108a covers the baffles 130a). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hood and baffle system in modified McAdams to where the hood covers the baffles as taught by Yaghotian.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of creating a cooking enclosure with the hood, as stated by Yaghotian, Para. 0033, lines 5-8, “The housings 101a, b, c includes a base 106a, b with a lid 108a, b. The lid 108a, b is pivotally connected to the base 106a, b to define a cooking chamber 110 therein.”. 
	Regarding claim 3, modified McAdams teaches the apparatus according to claim 1, as set forth above, discloses further comprising a hood (Inherently disclosed in McAdams, Para. 0078, lines 2-3, “…having an openable top lid 14 for enclosing an interior cooking area 16.”), the hood pivotably coupled to the rear side of the frame (Inherently disclosed in McAdams, Figs. 5 and 6, where the lid is connected to the frame at the rear and pivots open).
Modified McAdams does not disclose:
such that, upon the hood being in a closed position,  the hood covers each of the griddle and the one or more baffles.
However, Yaghotian discloses the hood closing over the griddle and the baffles (Fig. 1A, where the lid 108a covers the baffles 130a). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hood and baffle system in modified McAdams to where the hood covers the baffles as taught by Yaghotian.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of creating a cooking enclosure with the hood, as stated by Yaghotian, Para. 0033, lines 5-8, “The housings 101a, b, c includes a base 106a, b with a lid 108a, b. The lid 108a, b is pivotally connected to the base 106a, b to define a cooking chamber 110 therein.”. 
	Regarding claim 4, modified McAdams teaches the apparatus according to claim 2, as set forth above.
Modified McAdams does not disclose:
wherein, upon the hood being in the closed position, the hood defines a gap between an internal surface of the hood and an outer surface of the one or more baffles.
However, Yaghotian disclose when the hood is closed, there is a gap between the hood’s inner surface and the outer surface of the baffles (Modified Fig. 4, where the gap is shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hood and baffle system in modified McAdams to include the gap between the outer surface of the baffle and the inner surface of the hood as taught by Yaghotian.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the baffle or heat diverter to direct air through the specific teardrop shape, as stated by Yaghotian, Para. 0060, lines 3 from end, “…the heat diverter 130a of FIG. SA, may be positioned about the pipe 128" to direct heat from the perforations as indicated by the arrows.”, where the teardrop shape would inherently include the gaps as claimed.



    PNG
    media_image1.png
    616
    932
    media_image1.png
    Greyscale

Modified Figure 4, Yaghotian
	Regarding claim 5, modified McAdams teaches the apparatus according to claim 1, as set forth above, discloses wherein the frame includes at least one of a first side shelf and a second side shelf coupled to left and right sides (Inherently disclosed in McAdams, Fig. 8, panel 56, Para. 0082, lines 4 from end, “A panel 56 defining a planar surface for supporting food products prior to or after cooking or cooking utensils…”), respectively, of the frame such that the one or more baffles substantially prevent heat from moving directly over the at least one of the first side shelf and the second side shelf (Inherently disclosed in teaching from Yaghotian, Fig. 4, where the sidewall and heat diverter structure is construed to be the combined baffle structure, where the sidewall would inherently separate and prevent heat movement from the cooking area to the side panels in McAdams).

Claims 6-8, 11-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McAdams et al. (US 20160255999 A1, hereinafter McAdams) in view of Yaghotian et al. (US 20180338641 A1, hereinafter Yaghotian).
	Regarding claim 6, McAdams discloses an outdoor cooking station configured to channel heat (Abstract, lines 1-2, “A cooking grill includes a container defining a combustion area and a cooking surface over the combustion area.”), comprising: 
a frame extending to define a front side, a rear side, a left side and a right side each extending between a lower end and an upper portion (Para. 0078, lines 9-11, “The source of heat comprises a pellet burner unit 20 suited for containing and combusting compressed pellet fuel therein to generate heat.”, where Fig. 11 shows that the frame or body of the burner unit contains side walls that extend from a lower to an upper location), the frame including one or more heating elements supported by the frame (Para. 0087, lines 7-8, “…supplied by the tank 28 also supplying the gas burner nozzles.”, where the tank is within the frame of the cooking grill), the frame having a hood pivotably coupled to the rear side of the frame such that the hood is moveable between a closed position and an open position (Figs. 5 and 6, where the hood is pivotally connected to the frame at the rear and can be opened and closed in Figs. 1 and 2); 
a griddle configured to be supported by the upper portion of the frame and positioned above the one or more heating elements (Para. 0078, lines 4-6, “…cooking area for applying heat to food products to be cooked carried on a grate 18 within the cooking area.”).
McAdams does not disclose:
one or more baffles extending adjacently along an outer periphery of the griddle, the one or more baffles configured to funnel heat from under the griddle to a region above the griddle.
However, Yaghotian discloses, in the similar field of cooking grills, baffles that extend along the sides of the cooking surface (Para. 0037, lines 8-9, “…heat diverters 130a, b positioned in the base 106a.”, and Fig. 4, where the sidewalls are construed to be part of the baffle structure), that contain the griddle (Fig. 1A, where the heat diverters 130a contain the grill cooking surface 114), and funnel heat from below the griddle to above the griddle (Para. 0038, lines 4 to end, “…heat diverters 130a positioned about the perforations in the perforated pipes 128 to define a pathway to direct the heat through the cooking chamber 110. The upper heat diverters 130a…define a tapered outlet for releasing heat into the cooking chamber 110. The tapered outlet is directed upwards into the lid 108a of the housing 101a thereby directing the heat above the food 120 as is described further herein). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking system from McAdams to include the heat diverters located on the sides of the cooking surface as taught by Yaghotian.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing heat to be directed to desired portions of the cooking device in order to reduce cooking times, allow for uniform cooking, and improving quality of the food, as stated by Yaghotian, Para. 0032, lines 6-13, “…configuring heat distribution for
directing heat about desired portions of the cooking chamber, offsetting heat distributors about the food to facilitate cooking (e.g., faster cooking time) and/or cleanup (e.g., less splatter mess), cooking without requiring flipping, avoiding splatter onto heat distributors, retaining moisture within the food, enhancing the quality of the food (e.g., tenderness, moisture, isolated from contamination), etc.”.
	Regarding claim 7, modified McAdams teaches the apparatus according to claim 6, as set forth above.
Modified McAdams does not disclose:
wherein, upon the hood being in the closed position, the hood is positioned over the griddle and the one or more baffles.
However, Yaghotian discloses the hood closing over the griddle and the baffles (Fig. 1A, where the lid 108a covers the baffles 130a). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hood and baffle system in modified McAdams to where the hood covers the baffles as taught by Yaghotian.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of creating a cooking enclosure with the hood, as stated by Yaghotian, Para. 0033, lines 5-8, “The housings 101a, b, c includes a base 106a, b with a lid 108a, b. The lid 108a, b is pivotally connected to the base 106a, b to define a cooking chamber 110 therein.”. 
	Regarding claim 8, modified McAdams teaches the apparatus according to claim 6, as set forth above, discloses wherein, upon the hood being moved to the closed position, the one or more baffles are configured to direct heat upward to above the griddle and under the hood (Inherently disclosed in teaching from Yaghotian, Fig. 1A, where the heat diverters 130a allow for air to be directed above the griddle 114, where the air flow would still inherently occur even when the lid 108a is closed as the heat diverter structure is not dependent on the lid for its functioning).
	Regarding claim 11, modified McAdams teaches the apparatus according to claim 6, as set forth above, discloses further comprising at least one of a first side shelf and a second side shelf (Inherently disclosed in McAdams, Fig. 8, panel 56, Para. 0082, lines 4 from end, “A panel 56 defining a planar surface for supporting food products prior to or after cooking or cooking utensils…”), the at least one of the first and second side shelves positioned along the first and second sides, respectively, of the frame (Inherently disclosed in teaching from Yaghotian, Fig. 4, where the sidewall and heat diverter structure is construed to be the combined baffle structure, where the sidewalls are located on the left and right sides of the cooking surface).
	Regarding claim 12, modified McAdams teaches the apparatus according to claim 11, as set forth above, discloses wherein the one or more baffles substantially prevents heat from moving laterally over the at least one of the first and second side shelves (Inherently disclosed in teaching from Yaghotian, Fig. 4, where the sidewall and heat diverter structure is construed to be the combined baffle structure, where the sidewall would inherently separate and prevent heat movement from the cooking area to the side panels in McAdams).
	Regarding claim 13, modified McAdams teaches the apparatus according to claim 6, as set forth above, discloses wherein the one or more heating elements comprises at least one of gas flame burners (Inherently disclosed in McAdams, Para. 0011, lines 1-3, “…gas burner system arranged in the container adjacent to the pellet burner unit so as to apply heat from the gas burner system to the cooking surface…”) and an electrical heating element (Inherently disclosed in McAdams, Para. 0087, lines 3-6, “The gas igniter comprises a pair of igniters longitudinally spaced apart and carrying an electric current providing a spark for igniting a gas pilot light 88 received between the pair of igniters.”).
	Regarding claim 14, modified McAdams teaches the apparatus according to claim 6, as set forth above, discloses wherein the frame comprises panels coupled thereto to define a cabinet structure below the one or more heating elements (Inherently disclosed in McAdams, Para. 0079, lines 2-5, “…a peripheral wall 30 comprising front 30A and rear 308 covers and two opposing end walls 300 and 30D which close the peripheral wall at its two longitudinally opposing ends.”, where Fig. 16 shows a cross-section with the walls described above that contain a fuel tank).

	Regarding claim 16, McAdams discloses a method for channeling heat in an outdoor cooking station (Para. 0020, lines 2-4 from end, “…different trough designs may achieve different combustion ratios for varying the cooking methods that can be implemented on the grill…”), the method comprising: 
	providing a frame extending to define a front side, a rear side, a first side and a second side each extending between a lower end and an upper portion of the frame of the outdoor cooking station (Para. 0078, lines 9-11, “The source of heat comprises a pellet burner unit 20 suited for containing and combusting compressed pellet fuel therein to generate heat.”, where Fig. 11 shows that the frame or body of the burner unit contains side walls that extend from a lower to an upper location), the frame including one or more heating elements supported by the frame (Para. 0087, lines 7-8, “…supplied by the tank 28 also supplying the gas burner nozzles.”), the frame having a hood pivotably coupled to the rear side of the frame such that the hood is moveable between a closed position and an open position (Figs. 5 and 6, where the hood is connected in the rear of the cooking grill and can pivotally move from an open to closed position), the frame configured to support a griddle such that the griddle is positioned above the one or more heating elements (Para. 0078, lines 4-6, “…cooking area for applying heat to food products to be cooked carried on a grate 18 within the cooking area.”).
McAdams does not disclose:
the frame including one or more baffles coupled thereto and extending along a periphery of the griddle; 
positioning the hood in the closed position; and channeling heat from the one or more heating elements from below the griddle and through the one or more baffles to a region above the griddle and under the hood.  
However, Yaghotian discloses, in the similar field of cooking grills, baffles that extend along the sides of the cooking surface (Para. 0037, lines 8-9, “…heat diverters 130a, b positioned in the base 106a.”, and Fig. 4, where the sidewalls are construed to be part of the baffle structure), that contain the griddle (Fig. 1A, where the heat diverters 130a contain the grill cooking surface 114), and funnel heat from below the griddle to above the griddle (Para. 0038, lines 4 to end, “…heat diverters 130a positioned about the perforations in the perforated pipes 128 to define a pathway to direct the heat through the cooking chamber 110. The upper heat diverters 130a…define a tapered outlet for releasing heat into the cooking chamber 110. The tapered outlet is directed upwards into the lid 108a of the housing 101a thereby directing the heat above the food 120 as is described further herein), and where the hood can be closed (Modified Fig. 4, where the hood closes on the sidewall, where the heat diverter 130a would be contained within). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking system from McAdams to include the heat diverters located on the sides of the cooking surface as taught by Yaghotian.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing heat to be directed to desired portions of the cooking device in order to reduce cooking times, allow for uniform cooking, and improving quality of the food, as stated by Yaghotian, Para. 0032, lines 6-13, “…configuring heat distribution for
directing heat about desired portions of the cooking chamber, offsetting heat distributors about the food to facilitate cooking (e.g., faster cooking time) and/or cleanup (e.g., less splatter mess), cooking without requiring flipping, avoiding splatter onto heat distributors, retaining moisture within the food, enhancing the quality of the food (e.g., tenderness, moisture, isolated from contamination), etc.”.
	Regarding claim 17, modified McAdams teaches the apparatus according to claim 16, as set forth above, discloses wherein the positioning comprises pivotably moving the hood to the closed position (Inherently disclosed in McAdams, Figs. 5 and 6, where the lid is connected to the frame at the rear and pivots open).
Modified McAdams does not disclose:
so that the hood covers the griddle and the one or more baffles.  
However, Yaghotian discloses the hood closing over the griddle and the baffles (Fig. 1A, where the lid 108a covers the baffles 130a). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hood and baffle system in modified McAdams to where the hood covers the baffles as taught by Yaghotian.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of creating a cooking enclosure with the hood, as stated by Yaghotian, Para. 0033, lines 5-8, “The housings 101a, b, c includes a base 106a, b with a lid 108a, b. The lid 108a, b is pivotally connected to the base 106a, b to define a cooking chamber 110 therein.”. 
Regarding claim 19, modified McAdams teaches the apparatus according to claim 16, as set forth above, discloses wherein the providing comprises providing the frame with at least one of a first side shelf and a second side shelf coupled to respective first and second sides of the frame (Inherently disclosed in McAdams, Fig. 8, panel 56, Para. 0082, lines 4 from end, “A panel 56 defining a planar surface for supporting food products prior to or after cooking or cooking utensils…”).
Regarding claim 20, modified McAdams teaches the apparatus according to claim 19, as set forth above, discloses further comprising positioning the hood in the open position such that heat is channeled to above the griddle to minimize heat moving over the at least one of the first side shelf and the second side shelf (Inherently disclosed in teaching from Yaghotian, Fig. 4, where the sidewall and heat diverter structure is construed to be the combined baffle structure, where the sidewall would inherently separate and prevent heat movement from the cooking area to the side panels in McAdams).

Claims 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McAdams et al. (US 20160255999 A1, hereinafter McAdams) in view of Yaghotian et al. (US 20180338641 A1, hereinafter Yaghotian) and in further view of Dahle et al. (US 20170332839 A1, hereinafter Dahle).
	Regarding claim 9, modified McAdams teaches the apparatus according to claim 6, as set forth above.
Modified McAdams does not disclose:
wherein the griddle includes a cooking surface with a splash guard extending directly upward from the cooking surface, the splash guard extending along an entire periphery of the griddle.
However, Dahle discloses, in the similar field of cooking grills, a cooking grill with a griddle (Para. 0029, lines 1-2, “…cooking station 10 sized and configured to support a griddle 12…”) that contains a splash guard that extends upwards from the cooking surface and is on the periphery of the cooking surface (Para. 0035, lines 10-13, “In one embodiment, the periphery of the upper surface 56 or each side may include a splash guard 72, such as a front splash guard 74, a rear splash guard 76, a left splash guard 78 and a right splash guard 80.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the griddle or cooking surface in McAdams to include the splash guards as taught by Dahle.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of improving the safety of the cooking system through preventing grease from splash outside of the cooking area, as stated by Dahle, Para. 0012, lines 2-7, “…collect grease…the trough…griddle further includes a splash guard that extends upward above a periphery of the cooking surface.”, where the inherent feature of a splash guard is to prevent splashes from reaching outside of the cooking surface. 
	Regarding claim 10, modified McAdams teaches the apparatus according to claim 6, as set forth above.
Modified McAdams does not disclose:
wherein the hood is pivotably coupled to the one or more baffles such that the hood, upon being in the closed position, is positioned over the one or more baffles and the griddle.
However, Dahle discloses the hood pivotally coupled to baffles located on the periphery of the cooking surface (Para. 0045, lines 5-8, “In this manner, the cover 15 may be pivotably coupled to the griddle 12. In another embodiment, the cover 15 may be pivotably coupled to the frame 14.”), where the hood covers the baffles and cooking surface when closed (Para. 0045, lines 3-5, “…hinge component 154 may be sized and configured to cooperate with a cover 15 or lid of the cooking station 10.”, where the hood 15 shown in Fig. 1 would close and contain the splash guard baffles). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hood and baffle system in modified McAdams to include the feature of the hood containing the baffles when the hood is pivotally closed as taught by Dahle.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the baffle frame to be coupled to the cooking surface so that the system in a singular unit, which would provide benefits such as easier cleaning, stronger structural stability, and increased repairability, as stated by Dahle, Para. 0029, lines 10-12, “…the griddle 12 may be configured to be removeably coupled to the frame 14 or removably integrated with the cooking station 10.”.
	Regarding claim 18, modified McAdams teaches the apparatus according to claim 16, as set forth above.
Modified McAdams does not disclose:
wherein the positioning comprises positioning the hood over the griddle to cover a splash guard extending directly upward from a cooking surface of the griddle, the splash guard extending along an entire periphery of the griddle.
However, Dahle discloses, in the similar field of cooking grills, a cooking grill with a griddle that can be contained with a lid (Para. 0029, lines 1-2, “…cooking station 10 sized and configured to support a griddle 12…”, and Fig. 1, where the lid is coupled to contain the splash guard) that contains a splash guard that extends upwards from the cooking surface (Para. 0035, lines 10-13, “In one embodiment, the periphery of the upper surface 56 or each side may include a splash guard 72, such as a front splash guard 74, a rear splash guard 76, a left splash guard 78 and a right splash guard 80.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the griddle or cooking surface in McAdams to include the splash guards as taught by Dahle.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of improving the safety of the cooking system through preventing grease from splash outside of the cooking area, as stated by Dahle, Para. 0012, lines 2-7, “…collect grease…the trough…griddle further includes a splash guard that extends upward above a periphery of the cooking surface.”, where the inherent feature of a splash guard is to prevent splashes from reaching outside of the cooking surface. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McAdams et al. (US 20160255999 A1, hereinafter McAdams) in view of Yaghotian et al. (US 20180338641 A1, hereinafter Yaghotian) and in further view of Lee (CN 208925970 U).
Regarding claim 15, modified McAdams teaches the apparatus according to claim 6, as set forth above, discloses wherein the one or more baffles define upward extending walls and a top side wall (Inherently disclosed in teaching from Yaghotian, Para. 0037, lines 8-9, “…heat diverters 130a, b positioned in the base 106a.”, and Fig. 4, where the sidewalls are construed to be part of the baffle structure, where the sidewall inherently includes a top surface), and the top side wall extending at a level above a cooking surface of the griddle (Inherently disclosed in teaching from Yaghotian, Fig. 4, where the sidewalls extend above the cooking griddle shown in striped lines).
Modified McAdams does not disclose:
the upward extending walls each extending to define an open-ended bottom side and the top side wall defining vents therein.
However, Lee discloses a baffle including an open-ended bottom side (Page 6, last Para., lines 4-5, “…exhaust guide members 33a and 33b each having a hollow inside space, the opened bottom surface…”) and the top side including vents (Page 6, last Para., lines 2-3, “…exhaust
guide members 33a and 33b is formed with a plurality of exhaust holes to the heated air discharged…”, where Fig. 4a, the guide members are shown to also be above the cooking surface). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the baffle from modified McAdams to be replaced with baffle with the features of top side vents and an open bottom as taught by Lee.
	Regarding the feature of top side vents and an open bottom, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. The teaching of Yaghotian discloses heat diverters located in conjunction with the sidewall that allow for heat to be moved from below the cooking surface to above the cooking surface. Lee then discloses another embodiment of a heat diverter or baffle that is also located on the sidewall and allows heat to travel from below the cooking surface to above the cooking surface. Since the same end-result is achieved through both baffles and there are a limited amount of design options regarding the shape of the baffle and vent system, it would be obvious to use the baffle system in Lee. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (CA 2877372 C) discloses a similar enclosure for holding a tank for a cooking grill, the difference being that the structure is separate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
08/10/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761